Name: 89/313/EEC: Commission Decision of 27 April 1989 on improving the efficiency of agricultural structures in Belgium (Walloon Region) pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  economic policy; NA;  agricultural policy;  agricultural structures and production;  farming systems
 Date Published: 1989-05-13

 Avis juridique important|31989D031389/313/EEC: Commission Decision of 27 April 1989 on improving the efficiency of agricultural structures in Belgium (Walloon Region) pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) Official Journal L 131 , 13/05/1989 P. 0066 - 0066*****COMMISSION DECISION of 27 April 1989 on improving the efficiency of agricultural structures in Belgium (Walloon Region) pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) (89/313/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas the Belgian Government, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, forwarded the Order of 1 December 1988 amending the Order of the Executive of the Walloon Region of 20 November 1986 on the grant of an additional premium on first installation to farmers and horticulturists; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatability of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the additional premium on first installation provided for by the Walloon Region satisfies the conditions and the objectives of Article 7 of Regulation (EEC) No 797/85; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 In view of the Order of the Executive of the Walloon Region of 20 November 1986, as amended by the Order of 1 December 1988, the measures adopted in Belgium pursuant to Regulation (EEC) No 797/85 continue to satisfy the conditions for a Community financial contribution to the common measure referred to in Article 1 of the said Regulation. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 27 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.